           Case 4:21-cv-00450-JM Document 11-5 Filed 06/15/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT FOR
                            THE EASTERN DISTRICT OF ARKANSAS

------------------------------------------------------------------ x
                                                                   :
                                                                   :
DYLAN BRANDT, et al.,                                              :
                                                                   :
                                    Plaintiffs,                    :   Case No.: 4:21-CV-00450-JM-01
                                                                   :
                                    v.                             :
                                                                   :
LESLIE RUTLEDGE, et al.,
                                                                   :
                                    Defendants.                    :
                                                                   :
                                                                   :
------------------------------------------------------------------ x


                    DECLARATION OF BROOKE DENNIS
    IN SUPPORT OF PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

                  I, Brooke Dennis, hereby declare as follows:

                  1.       I am a Plaintiff in this action. I offer this Declaration in support of Plaintiffs’

Motion for a Preliminary Injunction. I have personal knowledge of the facts set forth in this

Declaration and could testify competently to those facts if called as a witness.

                  2.       I am 9 years old and am in the third grade. I love to do gymnastics and want

to be a gymnast when I grow up. I like jumping on the trampoline in our backyard and can do

backward somersaults.

                  3.       For as long as I can remember, I have known I am a girl. Though I used to

wear boys’ clothes that my parents bought for me, I have been wearing girls’ clothes for many

years. I love to wear dresses and play dress-up.

                  4.       In school, my classmates used to ask why I was in the boys’ restroom, and

argue about whether I am a boy or a girl.



                                                        -1-
                                                                                                    5
Case 4:21-cv-00450-JM Document 11-5 Filed 06/15/21 Page 2 of 2




                             -2-
